Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Examiner notes that the amendments filed 01/11/2022 have overcome all rejections under 112(b). 
Allowable Subject Matter
Claims 1-13, 15-17, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed towards a borosilicate glass comprising the following constituents based on oxide: 2.0-5.0 wt% of TiO2, 0.25-2.5 wt% of CeO2, 0.25-3.0 25% of Y2O3, wherein the borosilicate glass is free of an iron compound, and wherein the borosilicate glass is free of As2O3 and Sb2O3 apart from inevitable impurities.
The closest prior art is considered to be Zhang et al. (US20180186688, hereinafter referred to as Zhang). Zhang discloses a glass composition which comprises SiO2 (see Zhang at Table 1A, example A4), which Examiner notes correlates with a silicate glass. Zhang further discloses the silicate glass comprises 3.2 wt% Y2O3 and 1.0 wt% CeO2, which is within the claimed range (see Zhang at Table 1A, example A4). However, Example A4 comprises no B2O3, therefore it is not a borosilicate because it does not contain a boron compound. Furthermore, 2, which is below the claimed range. Finally, Example A4 comprises 0.46 wt% Fe2O3, which Examiner notes is an iron compound. Therefore, Claim 1 avoids Zhang as prior art, and is thus allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
All claims not specifically addressed are allowed because they depend upon, or contain all the allowable limitations of, an allowable claim.
Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered and they are persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/          Examiner, Art Unit 1731